Citation Nr: 1609793	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from September 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the current appeal, and specifically in November 2013, the Veteran also testified at a Travel Board hearing at the Muskogee RO.  

Although the RO framed the original issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed as having major depressive disorder, generalized anxiety disorder, and mood disorder secondary to chronic back pain.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the varying diagnoses recounted above, and the April 2014 Board decision granting service connection for PTSD, the Board has recharacterized the claim for a psychiatric disorder to entitlement to service connection for a psychiatric disorder other than PTSD-as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder in keeping with the Court's holding in Clemons.

Before the claims file was certified for appeal, by an April 2015 rating action, the RO granted service connection for the Veteran's skin disorder (acne), evaluating it as noncompensably disabling, effective September 17, 2009.  The Board finds that this grant of service connection for acne constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

This matter was previously before the Board in April 2014 and June 2015, at which time it was remanded for additional development.  It is now returned to the Board. 

Since the RO's most recent adjudication of the Veteran's claims, additional, pertinent evidence has been associated with the claims file.  In the February 2016 Appellant's Post-Remand Brief the Veteran waived local consideration of this evidence in accordance with 38 C.F.R. § 20.1304(c) (2015).  Accordingly, the Board may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his low back disorder had its onset during active service.  

2.  Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim of service connection for an acquired psychiatric disorder, other than PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for withdrawal of an appeal of the claim of service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for the low back disorder, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service Connection for an Acquired Psychiatric Disorder, other than PTSD

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).  

As previously noted, a March 2010 rating decision denied service connection for an acquired psychiatric disorder.  In his March 2011 NOD, the Veteran disagreed with the RO's denial of his claim, and in April 2013, he perfected a timely appeal with respect to this issue and requested a hearing before a Veterans Law Judge either through videoconference or at the RO. 

Following the April 2014 and June 2015 Board remands, in a signed statement received at the Board in February 2016, the Veteran expressed his desire to withdraw from appellate review his appeal for service connection for an acquired psychiatric disorder, other than PTSD.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015). 

Service Connection for Low Back Disorder

The Veteran contends that his low back disorder was incurred in service, and specifically, while serving as a paratrooper in the military.  According to the Veteran, as a paratrooper, he had to jump out of airplanes while carrying heavy equipment on a number of occasions, and primarily during combat situations.  The Veteran recalled one particular night jump wherein he landed in a bad way and subsequently fractured his foot and sprained his back.  The Veteran asserted that incidents similar to this occurrence, wherein he injured his back while jumping, happened at least five times throughout his period of service.  See November 2013 Hearing Transcript, pp. 7-10.  According to the Veteran, his current back disability is related to these in-service incidents.  The Veteran also contends that he has experienced ongoing symptoms of back pain since service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be competent evidence of (1) current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Board finds that service connection for the low back disorder is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with a current low back disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran's post-service treatment records reflect that he underwent a magnetic resonance imaging (MRI) of the lumbar spine in November 2007, the findings of which revealed spondylosis with disc protrusion/extrusion beyond torn annulus paracentral to the left at L4-5; root effects of concern; remains sub-ligamentous.  The Veteran was subsequently seen at a private treatment facility in December 2007 with complaints of low back pain following a bowling game two weeks prior.  He (the Veteran) described the pain as severe in nature, and noted that he had been seeing a chiropractor the last few days, and the pain had started travelling through his left leg, towards his toes.  He was thereafter assessed with acute back pain with radicular pain.  A December 2007 magnetic resonance imaging (MRI) report revealed findings of an L4-5 herniated disc, and following the December 2007 left L4-L5 micro lateral discectomy, the Veteran was assessed with a postoperative diagnosis of left L4-L5 lateral disk herniation.  Also, at the January 2010 VA examination, upon conducting a physical evaluation of the Veteran, the VA examiner diagnosed him as having lumbar spine spondylosis at L4-L5; status post laminectomy at the same level.  

Turning to the second element required for service connection, review of the Veteran's service treatment records is negative for any signs of back trouble in the July 2000 medical pre-screening form, and at the August 2000 enlistment examination.  The Veteran presented at the military clinic in April 2003 with complaints of upper back pain of two weeks' duration.  According to the Veteran, the pain was located in the upper left region of his back.  The treatment provider assessed the Veteran with having a strain and provided him with Motrin for the pain.  The Veteran was seen at the military clinic once again in October 2003, at which time he reported to experience low back pain of one day's duration, which he described as a sharp pain in the low back region that did not radiate.  After evaluating the Veteran, the treatment provider assessed him with having lumbago that was likely related to the sacroiliac joint.  In February 2004, the Veteran presented once again with complaints of back pain of two days duration.  According to the Veteran, sitting down served to increase his pain.  He was assessed with having a thoracolumbar back spasm.  In his March 2004 Post-Deployment Health Assessment questionnaire, the Veteran reported to experience symptoms of back pain both during and after his deployment to Kuwait and Iraq.  

With regard to the third element required for service connection, at the January 2010 VA examination, the examiner determined that the Veteran's lumbar spine spondylosis at L4-L5, status post laminectomy, was neither caused by nor related to his military service.  He (the examiner) based his conclusion on his review of the service treatment records, and referenced an in-service treatment report (which he mistakenly noted to have been dated in 1993) which indicated that the Veteran complained of upper rather than lower back pain.  According to the examiner, the record was negative for any complaints or treatment for the low back pain.  The Board did not find this medical opinion to be adequate for several reasons.  First, the examiner did not reference the correct date of the treatment report documenting the Veteran's complaints of upper back pain.  The correct date for this treatment report was April 2003 rather than 1993.  It is unclear whether this was a typographical error and whether the examiner's mistaken understanding of the date of the report contributed in any way to her negative conclusion.  Furthermore, it does not appear that the examiner's conclusion was based on an accurate and complete factual premise.  In this regard, the examiner based her conclusion on her review of the remaining service treatment records, which she mistakenly understood to be negative for any additional complaints or signs of back problems.  Contrary to this opinion, the Veteran was seen at the military clinic several times after the April 2003 treatment visit, and he reported to experience low back pain on at least one of these occasions.  

Pursuant to the April 2014 remand, the Veteran's claims file was referred to the same VA examiner who conducted the January 2010 VA spine examination.  The examiner was asked to take into consideration the October 2003 and February 2004 clinical reports documenting the Veteran's in-service complaints of low back pain, as well as the March 2004 Post-Deployment Health Assessment questionnaire in which the Veteran indicated that he had been experiencing back pain both during and since his deployment in Kuwait and Iraq.  The examiner was asked to provide an opinion as to the likelihood that the Veteran's current back disability was incurred in service, or was otherwise related to his military service to include his in-service complaints of back pain.  In answering this question, the examiner was asked to address the Veteran's assertions of ongoing pain in his back since service.  

In accordance with these instructions, the claims file was referred to the same VA examiner, I.M., M.D., who, in an October 2014 opinion, determined once again that the Veteran's lumbar spine spondylosis, status post laminectomy, was less likely than not caused or related to his military service.  The VA examiner, however, was unable to locate the clinical reports and Post-Deployment Health Assessment questionnaire referenced in the April 2014 Board remand, and her negative conclusion appears to have been based on the mistaken understanding that these records were unavailable.  In her opinion, she noted that the service treatment records had been reviewed, and were negative for complaints, diagnoses, or treatment of low back symptoms, as well as abnormal findings on annual physical examination.  She also noted that the March 2004 Post-Deployment Health Assessment questionnaire was not tabbed and could not be located in the record.  These records, however, were not only available and associated with the Veteran's VBMS paperless claims folder, but they also reflected the Veteran's complaints of back pain, as well as assessments of a strain (April 2003), lumbago that is likely related to the sacroiliac joint (October 2003), and thoracolumbar back spasm (February 2004).  The Veteran also reported to experience symptoms of back pain both during and after his deployment to Kuwait and Iraq in the post-deployment health assessment questionnaire.  

Pursuant to the June 2015 remand, the Veteran's claims file was referred to another VA examiner, N.M., M.D., in July 2015.  The VA examiner reviewed the Veteran's claims file, to include the service and post-service treatment records.  She noted that the Veteran's July 2000 medical pre-screening form, as well as the August 2000 enlistment examination report, were both silent for any back problems.  She (the examiner) also took into consideration the Veteran's complaints of low back pain in October 2003, February 2004, and March 2004, as well as his reports of ongoing low back pain since his period of service.  The examiner noted that the Veteran did report a history of back pain, and specifically, a history of stress, trauma and spasms in his back, at his August 2004 separation examination.  With respect to the Veteran's post-service treatment records, the VA examiner noted that the first documented evidence of lumbar spondylosis was in 2007, taking into account the November 2007 MRI report.  The VA examiner also acknowledged that the Veteran was first seen with complaints of low back pain following a bowling game in December 2007, at which time he was assessed with having acute back pain with radicular pain.  A December 2007 consultation report issued by M.G., M.D., reflected an impression of an L4-5 left herniated disc, and the December 2007 operative report reflects that he underwent a left L4-L5 micro lateral diskectomy to treat this disorder.  The examiner further noted that report of the January 2010 x-ray of the lumbar spine revealed findings of degenerative disc disease at L4-L5, and was suspicious of pars defect at L5-S1, as well as spondylolysis with spondylolisthesis at L5-S1.  According to the VA examiner, there was no conclusive diagnosis of developmental pars defect thus far, but there was documented evidence of persistent back pain since 2007, which is consistent with spondylosis of the lumbar spine.  

Based on her review of the record, the examiner diagnosed the Veteran with having spondylosis of the lumbar spine, and determined that this condition was less likely as not caused by, a result of, or incurred in service, or related to any back conditions treated in service, due to a lack of a medical nexus.  In reaching this opinion, the VA examiner determined that everyone with chronic or recurrent back pain "had a first episode of back pain," and this does not necessarily relate the initial episode to the later chronic condition.  According to the examiner, while the back sprain or strain involves the muscle and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies, and "[t]he one is not the cause of, or related to, the other."  The examiner wrote that individuals often remember an episode "where it all began," despite the lack of a medical nexus.  According to the examiner, "[s]imply because of our natural tendency to identify a specific cause for every effect and because of the high prevalence of symptoms in the lumbar spine, individuals who have had back pain, will often relate later back symptoms of degenerative basis to past strain, despite lack of medical nexus."  

A subsequent medical opinion was issued in August 2015, at which time, the VA physician, J.M., M.D., reviewed the claims file as well as the conflicting medical opinions of record, and concluded that the Veteran's current back disability, diagnosed as lumbar spine spondylosis at L4-L5, status post laminectomy, "was at least as likely as not incurred in, or caused by the claimed in-service injury, event, or illness, to include his in-service complaints of back pain, as well as in-service assessment of back strain, lumbago, and thoracolumbar back spasms."  In reaching this assessment, the VA physician acknowledged that his opinion differed from that of previous examiners.  He noted that the Veteran's service treatment records were negative for a history of, or findings of, a back disorder at his enlistment.  He also noted that the Veteran was seen for complaints related to his back on multiple occasions, as evidenced by the April 2003, October 2003, February 2004, and March 2004 progress notes.  It was further noted that the Veteran was diagnosed with a back strain and lumbago during these visits.  The VA physician wrote that the Veteran continued experiencing back related symptoms following his military service, referencing a number of treatment records and diagnostic reports dated in December 2007, all of which pertain to the Veteran's back problems.  According to the VA physician:

"In summary, the Veteran did not have a pre-existing back disorder.  During his active military service the Veteran was seen on multiple occasions for complaints of low back pain, with an injury to his back from lifting batteries.  After leaving military service the Veteran continued to complain of back problems and based upon MRI with herniated nucleus pulposus at L4-L5 had a left lateral micro-discectomy at that level.  Veteran is currently diagnosed with lumbar spine spondylosis at L4-L5, status post laminectomy."  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he injured his lower back in service, and has experienced ongoing pain and discomfort in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In light of the Veteran's competent and credible assertions, and given the Veteran's current diagnosis of lumbar spine spondylosis at L4-L5, status post laminectomy, and the service treatment records which demonstrate that he first began experiencing symptoms of a back disorder in service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a low back disability is warranted.  

In arriving at this conclusion, the Board acknowledges that the record contains negative medical opinions pertaining to the relationship between the Veteran's current lumbar spine spondylosis, status post laminectomy, and his period of active service.  As discussed above, the Board has determined that the January 2010 and October 2014 medical opinions were not adequate with respect to determining whether the Veteran's low back disorder was causally, or etiologically, related to his military service, to include his in-service episodes of low back pain, and the in-service assessments of back sprain/strain.  Although the July 2015 medical opinion did not relate the Veteran's lumbar spine disorder to his military service, to include his in-service episodes of back pain, as well as the in-service assessments of back sprain, and provided a valid explanation for this reasoning ("the back sprain or strain involves the muscles and ligaments of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies"), the August 2015 medical opinion also offered a valid opinion relating the Veteran's current low back disability to his military service.  Indeed, the August 2015 examiner appears to relate the Veteran's herniated nucleus pulposus at L4-L5 to his in-service episodes of back pain, as well as the in-service assessments of back sprain/strain, noting that the Veteran continued experiencing back related symptoms following his military service, and was soon assessed with having a herniated nucleus pulposus at L4-L5 by way of the December 2007 MRI.  The examiner also relates the Veteran's current lumbar spine spondylosis at L4-L5, status post laminectomy, to his in-service episodes of back pain, and leads the Board to understand that the lumbar spine spondylosis may have developed as a result of the herniated nucleus pulposus at L4-L5.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  As such, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for the low back disorder is warranted.  


ORDER

Entitlement to service connection for the low back disorder is granted.  

The appeal of a claim of service connection for an acquired psychiatric disorder, other than PTSD, is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


